DETAILED ACTION

	This action is responsive to amendments filed 05/20/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-10 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 1, specifically that the control system receives data comprising the unique identifier from the RFID reader and determine, based at least in part on the unique identifier, that the first probe is compatible for use with the laser unit, in view of all other limitations present in the claims.

Aljuri (2018/0263647) teaches a single use probe with a laser for a human eye scanning, including an RFID reader and tag to read the probe.  However, this information is used to determine the lifecycle of the probe, and is not for determining compatibility via a unique identifier.  Aljuri is also silent as to an excimer laser.
Neuberger (2013/0041357) teaches an excimer laser with use in scanning a human eye, but is silent as to RFID validation of a probe.
Charles (2008/0054073) teaches an RFID tag system for validating surgical systems, including determining the lifecycle of an object including number of uses and contamination.  Charles does not teach that a unique identifier is used by the probes to determine compatibility, it is assumed that the object is compatible.  Charles does not teach an excimer laser for use in a human eye.
Tethrake (2006/0244652) teaches active and passive RFID tags for validating surgical systems, including determining the lifecycle of an object.  Tethrake does not teach that a unique identifier is used by the probes to determine compatibility, it is assumed that the object is compatible.  Tethrake does not teach an excimer laser for use in a human eye.
Claim 21 is allowed for the same reasons as discussed above.  Claims 2-10 and 22-25 depend upon claims 1 and 21, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID TARDIF
Examiner



/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876